NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       FED. R. APP. P. 32.1


              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted September 8, 2010*
                                    Decided September 9, 2010

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge
          
No. 09‐1803

ASHOOR RASHO,                                       Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Central District of Illinois.

        v.                                          No. 09‐1036

ROGER WALKER, Jr., et al,                           Harold A. Baker,
    Defendants‐Appellees.                           Judge.



                                             O R D E R

         Ashoor Rasho, an inmate at the Pontiac Correctional Center in Illinois, filed suit
under 42 U.S.C. § 1983, claiming that prison officials violated his Eighth Amendment rights
when they sanctioned him to 90 days of yard restriction after finding him guilty of violating
prison rules.  The district court dismissed Rasho’s complaint at screening for failure to state
a claim, see 28 U.S.C. § 1915A, and Rasho appeals.  We affirm the judgment of the district
court.  


        *
         The  defendants  were  not  served  with  process  in  the  district  court  and  are  not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that these materials adequately present the facts and legal arguments in the case and
thus oral argument is unnecessary.  See FED. R. APP. P. 34(a)(2)(c). 
No. 09‐1803                                                                               Page 2


        In reviewing the district court’s dismissal, we accept as true the facts described in
Rasho’s complaint.  See Hoskins v. Lenear, 395 F.3d 372, 373 (7th Cir. 2005).  According to his
complaint, Rasho received a disciplinary report for hiding a milk carton in his jumpsuit
during yard time.  The reporting guard stated that he did not know why Rasho had the
carton, but noted that inmates sometimes fill cartons with urine or feces and then throw
them in the yard.  After a disciplinary hearing, the Adjustment Committee found Rasho
guilty of possessing contraband and abusing yard privileges, and sanctioned him with a
demotion in status and 90 days of yard restriction.  Rasho filed an emergency grievance; in
it he complained that inmates have no choice but to use the milk cartons as urinals because
the prison denies inmates access to bathrooms during yard time, and that the 90‐day yard
restriction violated his constitutional rights.  Two months later, Rasho notified the prison’s
medical staff that he was experiencing muscle pain, migraines, stomach cramps, and
depression, and requested a sick call and a visit from the prison’s psychiatrist.  He does not
allege these requests were ignored. 
 
        Rasho then filed this § 1983 suit, claiming that it was cruel and unusual punishment
to deprive him of outdoor exercise for 90 days.  He asserted that courts have recognized that
exercise is necessary for physical and mental well‐being and that any denial of exercise can
lead to serious health impairments.  In his case, Rasho alleged, the deprivation of exercise
caused him to suffer from “muscle, migraines, and stomach pains and problems,” and a
“digestive disorder.” 

        The district court dismissed his complaint at screening, determining that limited
denials of outdoor exercise imposed in response to prison disciplinary violations are not
unconstitutional.  Rasho moved to alter or amend the judgment under Rule 59(e) of the
Federal Rules of Civil Procedure, renewing the allegations in his complaint and
emphasizing that he would continue to be deprived of outdoor exercise until officials put a
urinal in the yard.  The district court summarily denied his motion, and Rasho appealed.
  
        On appeal Rasho does not address the district court’s denial of his 59(e) motion, and
contends only that the court prematurely dismissed his original complaint.  He cites Pearson
v. Ramos, 237 F.3d 881 (7th Cir. 2001), Delaney v. DeTella, 256 F.3d 679 (7th Cir. 2001), and our
nonprecedential decision in Jerricks v. Schomig, 65 Fed. App’x 57 (7th Cir. 2003), to argue that
the denial of his outdoor exercise privileges sufficiently states an Eighth Amendment claim
and that the district court should have allowed him to proceed with his suit.  He does not
challenge the prison’s right to discipline him for violating prison rules, or that he violated
prison rules in this case, but insists that “out‐of‐cell exercise is in fact a . . . basic human
right” that prison officials cannot constitutionally withhold.  He notes that he still suffers
from headaches, constipation, lethargy, back pain, stomach pains and digestive problems,
No. 09‐1803                                                                             Page 3

and that he has experienced subsequent denials of yard time.  Again, he does not assert that
the prison is ignoring his maladies, only that he objects to the loss of yard time. 
  
        To state an Eighth Amendment claim, Rasho must demonstrate that the 90‐day
deprivation “posed a substantial risk of serious harm” that prison officials deliberately
ignored.  See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Delaney, 256 F.3d at 683.  Prisons
often use yard restrictions as sanctions for disciplinary charges, and we noted in Delaney
that some deprivation of outdoor exercise may be “inevitable” in the prison context.  256
F.3d at 683‐84.  To guide prison authorities as to when a denial of outdoor exercise will rise
to a constitutional violation, we held in Pearson that “a denial of yard privileges for no more
than 90 days at a stretch is not cruel and unusual punishment.”  237 F.3d at 884.  We left
open the possibility that a denial of less than 90 days could be actionable if the punishment
was imposed for “some utterly trivial infraction” of the prison’s rules because the Eighth
Amendment requires consideration of the proportionality of the punishment relative to the
crime.  Id. at 885. 
 
        But Rasho does not argue that his infraction was trivial or that the punishment was
disproportionate to his violation.  Rather, he disagrees generally with our holding in
Pearson, but proposes no basis to question our 90‐day threshold.  Although Rasho suggests
that the denial of yard time created medical problems, he does not allege that he suffered
unusual health consequences, nor does he contend that, when prison officials imposed the
90‐day loss of yard privileges, they were aware of an “impending harm easily preventable.” 
Delaney, 256 F.3d at 683 (quoting Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992)). 
Likewise, he has not claimed that officials have ignored the pleas for medical assistance that
he made after he lost yard privileges. 

       Accordingly, we AFFIRM the judgment of the district court.